Exhibit 10.2

[Letterhead of Clearwater Paper Corporation]

December 9, 2011

Ms. Linda K. Massman

Dear Linda:

The purpose of this letter agreement (this “Agreement”) is to confirm important
terms and conditions pertaining to your employment as President and Chief
Operating Officer of Clearwater Paper Corporation (the “Company”) and supersedes
in its entirety the terms and conditions of that offer letter dated August 26,
2008 from the Company as successor in interest under that offer letter to
Potlatch Corporation.

1. Term of Agreement: This Agreement shall be effective as of November 1, 2011
(the “Effective Date”), and, unless terminated earlier in accordance with its
terms, shall remain in effect for one (1) year following the Effective Date (the
“Agreement Term”). The Agreement Term shall automatically extend for successive
one-year periods unless and until the Company gives, or you give, written notice
to the other of termination at least ninety (90) calendar days prior to the end
of the then-current term.

2. Position: You will be employed with the Company as its President and Chief
Operating Officer. You will continue to serve as the Company’s Chief Financial
Officer until your replacement is identified and elected.

3. Base Salary: Your base salary as of the Effective Date is $525,000 on an
annualized basis, payable in accordance with the Company’s regular payroll
practices, as established from time to time. Beginning on March 1, 2013 and
continuing thereafter during the term of this Agreement, your salary shall be
reviewed on at least an annual basis by, and may be increased but not decreased
at the discretion of, the appropriate committee of the Board. Except as
otherwise provided in this Section 3, the review of your base salary will occur
at the same time as the review for other senior executives of the Company.

4. Annual Incentive Award Opportunity: You will be eligible to participate in
the Company’s annual bonus plan for similarly situated executives. As of the
Effective Date, your target annual bonus is 70% of your base salary. All awards
shall be governed by the terms of, and subject to any conditions established by,
the Company’s then-current annual bonus plan.

5. Long-Term Incentive Awards: You will be eligible to participate in the
Company’s Long-Term Incentive Plan (“LTIP”), subject to the terms and conditions
of the LTIP and on a basis at least as favorable as generally applicable to the
other senior executives of the Company. Under the current LTIP, beginning with
the award granted in 2012, the target value of your LTIP



--------------------------------------------------------------------------------

award is 125% of the mid-point of the range for your salary grade. Beginning
with the award granted in 2012 and until changed, all of your LTIP awards will
be granted in the form of performance shares.

6. Employee Benefits:

(a) You will be eligible to participate in the Company’s employee welfare,
benefit, and retirement plans and programs, including retirement and
supplemental retirement plans, on the same basis as generally applicable to the
other senior executives of the Company. Further, you will be eligible for all
fringe benefits and perquisites generally available to the other senior
executives of the Company on at least as favorable a basis as such other senior
executives, and you will be reimbursed for reasonable business expenses per
Company policy.

(b) The Company will pay, or reimburse you for, the reasonable professional fees
and related expenses you incur for legal advice in connection with the
preparation and execution of this Agreement.

7. Termination of Employment; Severance: This Agreement and your employment with
the Company may be terminated at any time during its term by either you or the
Company, provided, however, that the parties’ rights and obligations upon such
termination during the term shall be as set forth in applicable provisions of
this Agreement and the Severance Program for Executive Employees, as amended
from time to time, or any successor program (the “Severance Program”) and
applicable provisions of any other documents referenced in Section 16 below.
Termination of your employment for any reason shall constitute your resignation
as an officer of the Company, its subsidiaries, and its affiliates. You will be
a participant in the Severance Program and will be subject to all the terms and
conditions of the Severance Program, which are incorporated into this agreement
by reference; provided, however, that:

(a) With regard to Section 4(a)(i) and the last paragraph of Section 4(a) and
subject to Section 5(c) of the Severance Program (and any similar or successor
sections), the cash benefit payable upon the occurrence of any of the events
specified in Section 5(a) of the Severance Program (and any similar or successor
section) prior to a Change of Control (as that term is defined in the Severance
Program) will be equal to one year of your Base Compensation.

(b) Section 4(c) of the Severance Program (and any similar or successor section)
and references to Section 4(c) in Section 4(d) of the Severance Program (and any
similar or successor section) shall not apply to you, and in their place the
following provisions shall apply:

(i) Notwithstanding any other provision of this Agreement, in the event that you
become entitled to receive or receive any payments, options, awards or benefits
(including, without limitation, the monetary value of any non-cash benefits and
the accelerated vesting of stock options) under this Agreement, the Severance
Program or under any other plan, agreement or arrangement with the Company, any
person whose actions result in a “Change of Control” (as that term is defined in
the Severance Program) or any person affiliated with the Company or such person
(collectively, the “Payments”),



--------------------------------------------------------------------------------

that may separately or in the aggregate constitute “parachute payments” within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), and the Treasury regulations promulgated thereunder (“280G”) and
it is determined that, but for this Section 7(a), any of the Payments will be
subject to any excise tax pursuant to Section 4999 of the Code or any similar or
successor provision (the “Excise Tax”), the Company shall pay to you either
(i) the full amount of the Payments or (ii) an amount equal to the Payments,
reduced by the minimum amount necessary to prevent any portion of the Payments
from being an “excess parachute payment” (within the meaning of Section 280G)
(the “Capped Payments”), whichever of the foregoing amounts results in the
receipt by you, on an after-tax basis, of the greatest amount of Payments
notwithstanding that all or some portion of the Payments may be subject to the
Excise Tax. For purposes of determining whether you would receive a greater
after-tax benefit from the Capped Payments than from receipt of the full amount
of the Payments and for purposes of Section 7(c) (if applicable), you shall be
deemed to pay federal, state and local taxes at the highest marginal rate of
taxation for the applicable calendar year.

(ii) All computations and determinations called for by Sections 7(i) and 7(iii)
shall be made and reported in writing to the Company and you by a third-party
service provider selected by the Company (the “Tax Advisor”), and all such
computations and determinations shall be conclusive and binding on the Company
and you. For purposes of such calculations and determinations, the Tax Advisor
may rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and you shall furnish to the Tax
Advisor such information and documents as the Tax Advisor may reasonably request
in order to make their required calculations and determinations. The Company
shall bear all fees and expenses charged by the Tax Advisor in connection with
its services.

(iii) In the event that Section 7(i) applies and a reduction is required to be
applied to the Payments thereunder, the Payments shall be reduced by the Company
in a manner and order of priority that provides you with the largest net
after-tax value; provided that payments of equal after-tax present value shall
be reduced in the reverse order of payment. Notwithstanding anything to the
contrary herein, any such reduction shall be structured in a manner intended to
comply with Section 409A of the Code.

Further, and subject to Section 5(c) of the Severance Program (and any similar
or successor section), upon the occurrence of any of the events specified in
Section 5(a) of the Severance Program (and any similar or successor section)
prior to a Change of Control (as that term is defined in the Severance Program),
you will receive a pro-rated settlement of your performance awards based on
actual performance determined pursuant to such plan and pro-rated vesting of
your restricted stock unit awards, where applicable, granted under the LTIP.

Further, and subject to Section 5(c) of the Severance Program (and any similar
or successor section), upon the occurrence of any of the events specified in
Section 5(a) of the Severance Program (and any similar or successor section)
prior to a Change of Control (as that term is defined in the Severance Program),
you shall receive a cash payment of $225,000.



--------------------------------------------------------------------------------

8. Covenants:

You acknowledge and agree to execute and comply with the Company’s Inventions,
Trade Secrets and Confidentiality Agreement, which is incorporated into this
Agreement by reference, in the form attached to this Agreement and as the same
may be amended from time to time. You also acknowledge that your obligations
under the Inventions, Trade Secrets and Confidentiality Agreement will survive
the termination of your employment for any reason. You also acknowledge and
agree that you will have access to confidential and proprietary information of
the Company and third parties in the course of performing your responsibilities
for the Company, that such access is necessary to your ability to perform those
responsibilities, that such Company confidential and proprietary information is
a valuable asset of the Company, and that the Company has developed and will
develop goodwill that is a valuable asset of the Company. In view of the
foregoing and in consideration of the compensation and benefits as provided
under this Agreement, you further agree that:

(a) during the time you are employed and for a period of two (2) years following
your separation from employment with the Company for any reason, you will not,
without the prior written consent of the Company, directly or indirectly, engage
in, whether as an owner, consultant, employee, or otherwise, activities
competitive with that of the Company in any state, province or like geography
where the Company does business;

(b) during the time you are employed and for a period of two (2) years following
your separation from employment with the Company for any reason, you will not,
without the prior written consent of the Company, directly or indirectly,
solicit for employment, offer, or cause to be offered employment, either on a
full time, part-time or consulting basis, to any person who was employed by the
Company or its affiliates on the date your employment terminated and with whom
you had regular contact during the course of your employment by the Company; and

(c) during the time you are employed and for a period of one (1) year following
your separation from employment with the Company for any reason, you will not,
without the prior written consent of the Company, directly or indirectly,
(A) solicit, divert, appropriate to or accept on behalf of any competitor of the
Company, or (B) attempt to solicit, divert, appropriate to or accept on behalf
of any competitor of the Company, any business from any customer or actively
sought prospective customer of the Company with whom you have dealt, whose
dealings with the Company have been supervised by you or about whom you have
acquired confidential information in the course of your employment.

You agree that the foregoing restrictions are reasonable, will not preclude you
from finding gainful employment, and are necessary to protect the goodwill,
confidential information, and other protectable business interests of the
Company. You further agree that the Company would suffer irreparable harm should
you violate these restrictions and agree that injunctive relief, in addition to
any other damages or relief available to the Company, is appropriate and
necessary to protect the Company’s interests.

9. Representation and Warranties: You represent and warrant that you are not a
party to, or otherwise subject to, any covenant not to compete, or other
agreement that would restrict or limit



--------------------------------------------------------------------------------

your ability to perform your responsibilities under this Agreement, with any
person or entity and that your performance of your obligations under this
Agreement will not violate the terms and conditions of any contract or
obligation, written or oral, between you and any other person or entity.

10. Assignment and Successors: This Agreement is personal to you and, without
the prior written consent of the Company, shall not be assignable by you. The
Company may assign this Agreement (a) to any corporation resulting from any
merger, consolidation or other reorganization to which the Company is a party;
(b) any corporation, partnership, association or other person to which the
Company may transfer all or substantially all of the assets and business of the
Company existing at such time; or (c) any subsidiary, parent or other affiliate
of the Company. This Agreement shall inure to the benefit of and be enforceable
by the Company and its successors and assigns.

11. Withholding: The Company may withhold from any payment that is required to
be made under this Agreement amounts sufficient to satisfy applicable
withholding requirements under any federal, state, or local law and all payments
hereunder shall be subject to applicable deductions.

12. Controlling Law: Except where otherwise provided for herein, this Agreement
shall be governed in all respects by the laws of the State of Washington,
excluding any conflict-of-law rule that might refer the construction of the
Agreement to the laws of another state or country. You consent to the exclusive
jurisdiction of the state and federal courts located in Spokane County,
Washington, for any action relating to this Agreement. You will not bring any
action relating to this Agreement in any other court.

13. Notices: Any notices under this Agreement that are required to be given to
the Company shall be addressed to the Corporate Secretary of the Company, and
any notices required to be given to you shall be sent to your address as shown
in the Company’s records, which you are responsible for keeping up-to-date.

14. Separability and Construction: If any provision of this Agreement is
determined to be invalid, unenforceable, or unlawful by a court of competent
jurisdiction, the other provisions of this Agreement shall remain in full force
and effect, and the provisions that are determined to be invalid, unenforceable,
or unlawful will either be limited or reformed so that they will remain in
effect to the fullest extent allowed by law.

15. Waiver of Breach: Except as otherwise specifically provided for herein, no
failure by any party to give notice of any breach of, or to require compliance
with, any condition or provision of this Agreement shall be deemed a waiver or
relinquishment of that party’s rights, and no waiver or relinquishment of rights
by any party at any one or more times will be deemed to be a waiver or
relinquishment of such right or power at any other time or times.

16. Entire Agreement/Modification in Writing: This Agreement together with the
Inventions, Trade Secrets and Confidentiality Agreement, plan documents, grant
notices, and governing policies of the Company (each as it may be amended from
time to time) constitute the entire understanding relating to the matters
addressed herein and supersede any other prior



--------------------------------------------------------------------------------

agreement, whether written or oral. No addition to, or modification of, this
Agreement shall be effective unless in writing and signed by both you and an
authorized representative of the Company.

17. Construction: Each party and his, her, or its counsel have reviewed this
Agreement and have been provided the opportunity to revise this Agreement, and,
accordingly, the normal rule of construction providing for any ambiguities to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement. Instead, the language of all parts of this Agreement shall be
construed as a whole and according to its fair meaning, not strictly for or
against either party. Nothing in this Agreement is intended to or constitutes a
guarantee of employment for a fixed or specific term, and the Company reserves
the right to adopt, amend, discontinue, or otherwise alter its compensation,
benefit, and human resources practices, policies, and programs at its
discretion.

18. Survival: The provisions of Sections 7, 8, 9 and 11-17 of this Agreement
shall survive the termination of this Agreement and any termination of your
employment hereunder.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

Linda, I hope this Agreement provides you with the level of security and
incentive that will allow you to continue to contribute substantially to the
success of the Company. Please sign below and return an executed original to me
to indicate your acceptance of these terms. Again, we are pleased to have you as
a continuing member of the team.

Sincerely,

 

 

Gordon L. Jones

Chief Executive Officer

cc: Thomas H. Carter

I, Linda K. Massman, have read, understand, accept and agree to the terms of the
letter/agreement from Gordon L. Jones dated December 9, 2011.

 

 

Linda K. Massman

                                         , 2011

Date



--------------------------------------------------------------------------------

Clearwater Paper Corporation

Inventions, Trade Secrets and Confidentiality Agreement

IN CONSIDERATION OF and as a condition of my employment or continued employment
by Clearwater Paper Corporation (the “Company”), and in consideration of the
compensation and benefits to be provided to me and the confidential and other
information of the Company to which I will be provided access, I agree as
follows:

Inventions and Improvements

 

  1. I will keep adequate records regarding and will disclose to the Company all
inventions or improvements made or conceived by me, solely or jointly with
others, during my employment with the Company and during the one-year period
following the termination of my employment.

 

  2. I agree to assign and hereby do assign to the Company, without further
compensation, my entire right in all such inventions and improvements, as well
as any patent applications or patents relating to them, except that my
assignment and agreement to assign does not apply to an invention or improvement
for which no equipment, supplies, facility, or trade secret information of the
Company was used and which was developed entirely on my own time, unless (a) the
invention or improvement relates (i) directly to the business of the Company, or
(ii) to the Company’s actual or demonstrably anticipated research or
development, or (b) the invention or improvement results from any work performed
by me for the Company.

 

  3. I will execute all papers, testify in any legal proceeding, and give any
other assistance requested at any time by the Company to secure for the Company
exclusive rights in and patent or other protection in any country for all
inventions and improvements that are assigned to the Company pursuant to this
Agreement. In obtaining such assistance, the Company will make reasonable
efforts, not inconsistent with the Company’s timely obtaining the necessary
assistance, to avoid materially impairing me in fulfilling my then-existing
personal and professional commitments. I understand that if I am no longer
employed by the Company, the Company will reimburse me for my time spent
providing this assistance. Reimbursement shall be at my regular base rate of
compensation if I am employed elsewhere at the time I provide the assistance or,
if I am not employed elsewhere at the time, at the regular base rate of
compensation that the Company was paying me as of the termination of my
employment with the Company.

 

  4. I have attached to this Agreement a list describing all inventions,
original works of authorship, developments, improvements, and trade secrets
which were made by me prior to my employment (collectively referred to as “Prior
Inventions”), which belong to me or in which I have an interest, which relate to
the Company’s current or proposed business, products or research and
development, and which are not assigned to the Company. I represent and warrant
that this list is complete and accurate. If no list is attached, I represent and
warrant that there are no Prior Inventions.



--------------------------------------------------------------------------------

Trade Secrets and Confidential Information

 

  5. “Confidential Information” means any information related to the business or
other affairs of the Company or its affiliates that is not generally available
to the public, and that: (a) is conceived, compiled, developed, or discovered by
me whether solely or jointly with others, during my employment or (b) is or has
been received or otherwise becomes known to me in connection with my employment.
Without limiting the generality of the foregoing, Confidential Information
includes information, both written and oral, relating to inventions and
improvements, trade secrets and other proprietary information, technical data,
products, services, finances, business plans, marketing plans, legal affairs,
suppliers, clients, potential clients, prospects, opportunities, contracts or
assets of the Company or its affiliates. Confidential Information also includes
any information that has been made available to the Company by its customers or
other third parties and which the Company is obligated to keep confidential.

 

  6. I will not at any time, either during or after my employment by the
Company, use or disclose any Company trade secrets or other Confidential
Information except as necessary to perform my duties to the Company, as
authorized by the Company, or as required by law.

 

  7. I will, upon termination of my employment with the Company, or upon
request, deliver to the Company all physical materials, including any writings,
which relate to any Company trade secrets or other Confidential Information or
to any inventions or improvements transferred to the Company under this
Agreement. This obligation includes materials in any form or format, whether
paper, electronic or other.

 

  8. I will not use in the performance of my work for the Company or disclose to
the Company any trade secret or other confidential or proprietary information of
any prior employer or other person or entity if and to the extent that such use
or disclosure may cause any breach, default or violation of any obligation or
duty that I owe to such other person or entity (e.g., under any agreement or
applicable law). My compliance with this obligation will not prohibit, restrict
or impair the performance of my work, obligations and duties to the Company.

 

  9. I consent to the Company providing a copy of this Agreement to any future
employer or prospective employer of me.

I understand and agree that (a) my obligations under this Agreement will survive
the termination of my employment for any reason, (b) nothing in this Agreement
constitutes a promise of continued employment or a limitation on the Company’s
or my rights to terminate my employment, (c) the Company may assign this
Agreement to any entity that employs me, including but not limited to any
successor to the Company, (d) this Agreement will be governed by the laws of the
State of Washington, and (e) any legal action relating to this Agreement shall
be brought only in a state or federal court located in the State of Washington.

 

 

Employee’s Signature



--------------------------------------------------------------------------------

 

Employee’s Printed Name Date

(Upon execution, this document will be placed in the employee’s personnel file.)